Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Note the closest prior art performs vector processing and scalar processing with separate operation units of the processor (e.g., see paragraphs 0050-0051 of Chen (patent application publication No. 2018/0329868)). Among other things independent claims 1,10,19  each require: wherein when the type of the confiqurable vector operation parameter is a scalar type, a scalar value of the confiqurable vector operation parameter is applied to each of the plurality of the vector operation units, and when the type of the confiqurable vector operation parameter is a vector type, vector values of different components of the confiqurable vector operation parameter is applied to respective vector operation units of the plurality of the vector operation units.  This newly added claim limitation would not have been obvious to one of ordinary skill in the art.  The Examiner agrees with the Applicants arguments on page 11, line 1 to page 12, line 1 of the remarks.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 0-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC . COLEMAN
Primary Examiner
Art Unit 2183



/ERIC COLEMAN/Primary Examiner, Art Unit 2183